Exhibit 10.36

[SEARS HOLDINGS LETTERHEAD]

August 4, 2008

Mr. Stuart C. Reed

[Address Omitted]

Dear Stuart,

We are pleased to extend to you our offer to join Sears Holdings Corporation
(SHC) as SVP and President – Home Services, reporting to the Board of Directors
for Homes Services. Your start date will be August 25, 2008. This letter serves
as confirmation of our offer. This offer is subject to the approval of the
Compensation Committee (“Compensation Committee”) of SHC’s Board of Directors.

The key elements of your compensation package are as follows:

 

  •  

Annual base salary at a rate of $600,000.

 

  •  

Annual target incentive opportunity of 75% of your base salary. Your 2008
incentive will be prorated from your start date through January 31, 2009, the
last day of the Company’s 2008 fiscal year. The annual incentive for each plan
year will be payable by April 15 of the following year, provided that you are
actively employed at the payment date.

 

  •  

Participation in the Sears Holdings Corporation 2008 Long-Term Incentive Program
(“2008 LTIP”) at 150% of your base salary. Payout under the 2008 LTIP will be
linked to 100% Sears Holdings EBITDA. Your target award will be prorated based
on the date during the performance period that you become a participant (i.e.,
date of hire). Further details regarding your 2008 LTIP will be provided to you
following your hire date.

 

  •  

You will receive a grant of restricted stock valued at $350,000 under the Sears
Holdings 2006 Stock Plan. The number of restricted shares granted will be
determined using the market closing price of Sears Holdings shares on the grant
date. The grant date will be the first business day of the month following the
later of (a) the date upon which we receive both your executed Executive
Agreement (see below) and the approval of the Compensation Committee or (b) your
date of hire. The restricted shares granted will be scheduled to vest in full on
the third anniversary of the grant date. Your restricted stock grant is
contingent upon you signing the Executive Severance Agreement (referred to
below).

 

  •  

You will receive a one-time sign-on bonus of $200,000 (gross), payable within
thirty (30) days after your start date. You will be required to repay this
amount to the company in the event you voluntarily terminate your employment
with SHC or are terminated by SHC for Cause (as defined in the Executive
Severance Agreement you will be asked to sign as noted in the paragraph below)
within twenty four (24) months of your date of hire.



--------------------------------------------------------------------------------

  •  

You will be asked to sign an Executive Severance Agreement. If you are
involuntarily terminated from Sears for any reason other than as provided in the
Executive Severance Agreement, you will receive one (1) year of salary
continuation, equal to your annual base salary, plus, if you have been actively
employed for at least one (1) year at the time of your termination, your target
annual bonus, subject to mitigation. The amount of salary continuation payable
will be based on your rate of annual base pay and target annual bonus at the
time of your termination. Under the Executive Severance Agreement, you will
agree not to disclose confidential information and not to solicit employees. You
will also agree not to aid, assist or render services for any ‘Sears Competitor’
(as defined in the agreement) for one (1) year following termination of
employment. As noted above, the restricted stock grant is conditioned upon you
signing this agreement.

 

  •  

You are eligible to receive four (4) weeks paid vacation, which will be
pro-rated during your first year of service based on your start date. Added to
this, you will qualify for six (6) paid National Holidays each year. You will be
eligible for up to four (4) Personal Days per year, after completing six
(6) months of service.

 

  •  

You will be eligible to participate in all retirement and welfare programs on a
basis no less favorable than other executives at your level, in accordance with
the applicable terms, conditions and availability of those programs.

 

  •  

This offer is contingent upon satisfactory completion of a background reference
check, employment authorization verification and pre-employment drug test.

Stuart, we are looking forward to you joining Sears Holdings. We are excited
about the important contributions you will make to the company. I look forward
to your acceptance of our offer. If you need additional information or
clarification, please call.

This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with the signed
Executive Severance Agreement.

 

Sincerely,        

/s/ William R. Harker

        William R. Harker         Accepted:        

/s/ Stuart C. Reed

    8/4/08     Stuart C. Reed     Date    

 